Citation Nr: 0516691	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-19 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967.
 
This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his July 2003 substantive appeal, the veteran requested a 
hearing at a local VA office before a member of the Board 
(i.e., Travel Board hearing).  In a subsequent February 2004 
statement, his representative indicated that the veteran 
might submit additional evidence at the time of the hearing.  
In March 15, 2004, he provided the RO with a new contact 
address, as evinced by a report from the RO included in the 
case file.  The RO mailed a letter to veteran regarding his 
appeal.  He responded with a confirmation that he still 
desired to attend the Travel Board hearing he requested in 
July 2003.  

In February 2005 the RO mailed the veteran a hearing notice 
informing him that the Travel Board hearing had been 
scheduled for April 5, 2005.  In March 8, 2005 the RO issued 
a Supplemental Statement of the Case (SSOC).  In March 11, 
2005 the RO sent another hearing notice to the veteran.  The 
hearing notices and the SSOC were sent to the address of 
record for the veteran that preceded his change of address in 
March 15, 2004.

The correspondences sent by the RO to the veteran in March 
2005 were returned to the RO as undelivered.  VA's March 22, 
2005 Central Office (VACO) search for the his correct address 
produced the same address that he provided to the RO in March 
15, 2004.  A note from the RO in the case file showed that in 
March 31, 2005, the RO attempted to contact the veteran by 
telephone and left a message.  The RO also noted that the 
SSOC and notices of the Travel Board hearing should be mailed 
to the address that was produced by the VACO search.  

RO's Certification of Appeal (VA Form 8), dated in March 31, 
2005, noted that the veteran requested a hearing but it was 
not held because it was "Awaiting Travel Board." An April 
5, 2005 report of contact showed that the veteran failed to 
show for the Travel Board hearing.  On the date of the 
hearing, the RO attempted to contact him by telephone.  The 
call was intercepted by an answering machine that had a 
greeting recorded in a woman's voice.  The RO left a message 
for the veteran but it was not returned.  In April 15, 2005 a 
letter was sent to the veteran informing him that his appeal 
had been certified to the Board.  This letter was sent to the 
address that he provided in the March 15, 2004.  

If the veteran has changed his addresses without informing 
VA, it is well-established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate development of a claim.  If he does not do so, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him." See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  As to any development of medical evidence that 
may be warranted, and there is such indication with all of 
the issues currently before the Board, the Court of Appeals 
for Veterans' Claims (formerly Court of Veterans' Appeals) 
has held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  However, in this case, the veteran informed the RO 
of a change of address in March 15, 2004, and there are 
copies in the file of VA correspondences dated after March 
15, 2004, addressed to a different address than that provided 
by the veteran in March 15, 2004.  The evidence in the case 
file showed that he consistently confirmed his intention to 
attend a Travel Board hearing as he had requested in July 
2003.  Nevertheless, the SSOC and hearing notices were sent 
to an address he used prior to the March 15, 2004 change of 
address.  Although the RO note dated March 31, 2005, 
indicated that the SSOC and the hearing notices should be 
sent to the proper address, there is a possibility that the 
correspondences did not reach the veteran prior to April 5, 
2005, the date of the Travel Board hearing.  Despite the 
veteran's March 15, 2004 change of address, the returned 
undelivered correspondence from the RO to the veteran 
following the change of address and the VACO search results, 
there is no evidence that the veteran received timely notice 
of the hearing, through no fault of his own.  The Board will 
not presume he received the notice.  He has a right to a 
hearing.  38 C.F.R. § 3.103 (b)(2) (2004).

In view of the foregoing, it is the Board's judgment that to 
ensure that the veteran has been accorded full due process of 
law, the RO should take all necessary action to ascertain the 
veteran's current address.  The RO should contact him at the 
address provided by him in March 15, 2004, and through his 
representative, to ensure compliance with the duty to notify 
and schedule him for a Travel Board hearing. 

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2004).

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should take all necessary 
action to ascertain the veteran's current 
address, by contacting him at the address 
provided by him March 15, 2004, and 
through his representative, for the 
purpose of scheduling him for a Travel 
Board hearing. 

2.  Once the veteran has been contacted and a 
Travel Board hearing is scheduled, the case 
should be returned to the Board after such 
hearing is held. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




